Citation Nr: 0807306	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-18 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to an increased (compensable) disability 
rating for service-connected rheumatic heart disease.

2.	Entitlement to service connection for hypertension, 
claimed as secondary to service-connected rheumatic heart 
disease.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Air 
Force from September 1954 to June 1958, when he was honorably 
discharged.    

Procedural history

Service connection was granted for rheumatic heart disease in 
November 1958.  
A 10 percent disability rating was assigned.  The disability 
rating was later reduced to noncompensably (zero percent) 
disabling in a May 1969 VA rating decision.  

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which continued the veteran's service-
connected rheumatic heart disease at 0 percent disabling; and 
denied the veteran's claim of entitlement to service 
connection for hypertension, claimed as secondary to the 
service-connected rheumatic heart disease.  The veteran filed 
a notice of disagreement (NOD) with regard to the September 
2003 rating decision.  The appeal was perfected with the 
submission of the veteran's substantive appeal (VA Form 9) in 
May 2005.  

Hearing

The veteran was scheduled for a Travel Board hearing in 
February 2007.  
The veteran failed to report for the hearing.  He and his 
representative have offered no explanation as to why they 
were unable to appear for the hearing, and the veteran has 
since made no request for another hearing.  Accordingly, the 
Board has treated that matter as if the hearing request had 
been withdrawn.  See 38 C.F.R. § 20.704(d) (2007) [failure to 
appear for a scheduled hearing treated as withdrawal of 
request].




FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected rheumatic heart disease is 
manifested by a METs level of 7.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
rheumatic heart disease, so as to render impractical the 
application of the regular schedular standards.  

3.  A preponderance of the competent medical evidence 
indicates that the veteran's hypertension is not related to 
his service-connected rheumatic heart disease.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service-connected rheumatic heart disease are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.104, 
Diagnostic Code 7000 (2007)

2.  The criteria for referral for an increased disability 
rating for the service-connected rheumatic heart disease on 
an extra-schedular basis are not met. 38 C.F.R. § 3.321(b)(1) 
(2007).

3.  Hypertension is not proximately due to, or is the result 
of, the veteran's service-connected rheumatic heart disease.  
38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased disability 
rating for his service-connected rheumatic heart disease; and 
entitlement to service connection for hypertension, which he 
claims is secondary to the service-connected rheumatic heart 
disease.   

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2007) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007).  

The Board observes that a letter was sent to the veteran in 
February 2003 which was specifically intended to address the 
requirements of the VCAA.  The letter from the RO 
specifically notified the veteran that to support a claim of 
entitlement to an increased disability rating, the evidence 
must show an increase in the severity of your current 
physical or mental disability.  Also, the February 2003 
letter stated that to support a claim for secondary service 
connection, the evidence must show (1) evidence of your 
claimed physical or mental condition and (2) a relationship 
between your claimed condition and your service-connected 
condition.   

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  In the February 
2003 VCAA letter, the veteran was informed that VA would 
request "medical records, employment records, or records 
from other Federal agencies."  This letter also advised the 
veteran that VA will provide "a medical examination or get a 
medical opinion if we decide it's necessary to make decision 
on your claim."    

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  
The February 2003 letter notified the veteran that "you must 
give us enough information about these records so that we can 
request them from the person or agency that has them.  It's 
still your responsibility to support your claim with 
appropriate evidence."  

Fourth, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  
The February 2003 letter instructed the veteran "please tell 
us about any additional information or evidence that you want 
us to try to get for you." This request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

There have been two significant recent Court decisions 
concerning the VCAA.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The veteran received specific Dingess notice in a separate 
letter dated March 2006.  

In January 2008, additional requirements for adequate VCAA 
notice were mandated for increased rating claims.  See 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  For an increased-compensation claim, section § 
5103(a) now requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.   

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores, slip op. at 5-6. 

In this case, the Board finds that any lack of notice did not 
affect the essential fairness of the adjudication because the 
veteran has demonstrated actual knowledge of what was 
required of him to substantiate his claim.  See Vazquez-
Flores, slip op. at 12 (U.S. Vet. App. January 30, 2008) 
["actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim",   citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)];  

In his January 2003 claim, the veteran provided evidence of 
the impact his rheumatic heart disease disability has had on 
his employment.  In particular, the veteran described that he 
has been turned down for at least four jobs because of his 
heart condition.  In the January 2003 claim, the veteran also 
reported how his life has been impacted by his rheumatic 
heart disease.  Therefore, any error as to VCAA notice has 
been cured by the veteran's demonstration of actual knowledge 
of what is required to substantiate his claim.  

In addition, the veteran through his representative is aware 
of the schedular criteria for an increased rating.  Indeed, 
the veteran's representative specifically referred to those 
criteria in a January 2006 VA Form 646.

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  

The evidence of record includes service medical records and 
private treatment reports.  The veteran underwent a VA 
examination in June 2003.  The veteran and his representative 
have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran engaged the services of a 
representative, who provided argument on his behalf.  As was 
explained in the Introduction, the veteran failed to report 
for a Travel Board hearing which was scheduled at his 
request.    

1. Entitlement to an increased (compensable) disability 
rating for service-connected rheumatic heart disease.

Pertinent law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Specific rating criteria

Rheumatic heart disease is to be rated under the general 
rating formula for the cardiovascular system under 38 C.F.R. 
§ 4.104.  The pertinent provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (valvular heart disease) relating to 
rating rheumatic heart disease read as follows: 

100% - during active infection with valvular heart damage and 
for three months following cessation of therapy for the 
active infection.  Thereafter, with valvular heart disease 
(documented by findings on physical examination and either 
echocardiogram, Doppler echocardiogram, or cardiac 
catheterization) resulting in: chronic congestive heart 
failure, or a workload of 3 METs or less that results in 
dyspnea, fatigue, angina, dizziness or syncope, or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  

60% - more than one episode of acute congestive heart failure 
in the past year or a workload of greater than 3 METs, but 
not greater than 5 METs that results in dyspnea, fatigue, 
angina, dizziness or syncope, or left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent

30% - workload of greater than 5 METs, but no greater than 7 
METs that results in dyspnea, fatigue, angina, dizziness or 
syncope, or evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or X-ray.  

10% - workload of greater than 7 METs, but not greater than 
10 METs, that results in dyspnea, fatigue, angina, dizziness 
or syncope or continuous medication required. 

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2007).



Analysis 

Assignment of diagnostic code

The veteran's service-connected rheumatic heart disease is 
currently rated as noncompensably disabling.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board concludes that because 38 C.F.R. § 4.104, 
Diagnostic Code 7000 specifically includes rheumatic heart 
disease, and the veteran has been diagnosed with such, it is 
the most appropriate Diagnostic Code.  The veteran and his 
representative have not suggested another, more appropriate, 
Diagnostic Code.  

Schedular rating 

The veteran's service-connected rheumatic heart disease is 
currently evaluated as zero percent disabling.  To qualify 
for the next higher level, 10 percent disabling, the medical 
evidence of record would have to show a "workload of greater 
than 7 METs, but not greater than 10 METs, that results in 
dyspnea, fatigue, angina, dizziness or syncope or continuous 
medication required." [One MET (metabolic equivalent) is the 
energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.]

The veteran has been shown to have a METs reading of "7."  
See a June 2003 examination record.  In an addendum to the 
June 2003 examination dated February 2005, the examiner 
stated that "the patient's METs level of 7 with a normal 
ejection fraction is indicative of a normally functioning 
heart."  The veteran's heartbeat was noted to firm and 
regular with no murmurs in a March 2006 outpatient report. 

There is no evidence to the contrary.

In short, there is no evidence of a METs level higher than 
"7."  Moreover, there is no evidence of an abnormal heart.  
Thus, the veteran does not meet the criteria for a 10 percent 
disabling rating for rheumatic heart disease.  

In a November 2006 VA Form 646, the veteran's representative 
urged the application of 38 C.F.R. § 4.7.  The Board will 
consider the matter.

Under 38 C.F.R. § 4.7, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  

In this case, there is no medical evidence whatsoever that 
there is a METs level higher than 7.  A METs in excess of 7 
is a requirement for the assignment of a compensable 
disability rating.  Nor is there any other competent medical 
evidence which suggests that any manifestation of the 
service-connected rheumatic heart disease currently exists.  
Thus, 38 C.F.R. § 4.7 is not for application, because the 10 
percent criteria are not approximated.  Rather, 38 C.F.R. 
§ 4.31, dictating the assignment of a noncompensable 
disability rating when the requirements for a compensable 
rating are not met, applied in this case.     

The criteria for ratings at the 30 percent, 60 percent or 100 
percent levels have not been met either.  The veteran does 
not evidence angina or infection or the requisite METs level 
to meet those higher evaluations.  

For these reasons, the noncompensable disability rating is 
continued.  

Hart considerations

In Hart v. Mansfield, No. 05-2424 U.S. Vet.App. Nov. 19, 
2007, the Court was presented with the question of whether it 
is appropriate to apply staged ratings when assigning an 
increased rating.  In answering this question in the 
affirmative, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

The veteran's claim for an increased disability rating was 
filed in January 2003.  
In this case, therefore, the relevant time period is from 
January 2002 to the present.  
The question to be answered by the Board, then, is whether 
any different rating should be assigned for any period from 
January 2002 to the present.

In essence, the evidence of record, to include outpatient and 
private treatment reports, indicates that the veteran's 
service-connected rheumatic heart disease was not manifested 
by conditions which would allow a higher disability rating, 
such as angina, infection or a worsening METs level.  
Throughout the period, there were no clinical findings 
sufficient to justify the assignment of a compensable rating.  
Accordingly, staged ratings are not warranted.  

Extraschedular evaluation

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance. See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

In his January 2003 claim, the veteran stated that "in my 
life, I have been turned down for at least four jobs 
following required physicals, due to my heart condition."  
In his September 2004 NOD, he stated "I have been unable to 
obtain employment at any job requiring a physical 
examination."  The veteran has not provided specifics 
concerning these claimed lost employment opportunities, such 
as when he applied and for what job he applied.  Nor has the 
veteran provided any evidence of any such physical 
examinations.  As has been discussed above, the 2003 
examination was essentially normal, and there is no evidence 
of any abnormal physical examination in the record.  

Moreover, the record makes it clear that the veteran has been 
service-connected at a noncompensable disability rating since 
1969 due to the mildness of his rheumatic heart disease.  
There is no objective evidence that the service-connected 
disability impedes him in any way occupationally.  Thus, the 
Board concludes that the veteran has not substantiated his 
claim of marked interference with employment.  

There is no evidence of frequent periods of hospitalization 
because of the veteran's service-connected rheumatic heart 
disease.  Indeed, it does not appear that he has bee 
hospitalized at all for this disability recently.  There is 
also no evidence of an unusual clinical picture, or of any 
other reason which takes this case out of the norm.

Thus, the Board concludes that the veteran's service-
connected rheumatic heart disease does not warrant 
extraschedular consideration.  Therefore, no such referral 
will be made.    



Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected rheumatic heart disease.  
The benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected rheumatic heart 
disease

Initial matter -  the nature of the claim

The veteran specifically raised the matter of his entitlement 
to service connection for hypertension on a secondary basis.   
See his January 2003 claim.  

In Robinson v. Mansfield, U.S. Vet. App. No. 04-1690 (January 
29, 2008), the Court concluded that the Board is not required 
to sua sponte raise and reject "all possible" theories of 
entitlement in order to render a valid opinion.  While the 
Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication 
process, the Board is not required to assume the impossible 
task of inventing and rejecting every conceivable argument in 
order to produce a valid decision.

In the veteran's September 2004 NOD, he briefly referred to 
service connection on a direct basis.  However, there is 
nothing else in the veteran's presentation, or elsewhere in 
the record, which leads the Board to believe that a claim of 
service connection on a direct basis is contemplated by the 
veteran or his representative.  Further, there is nothing in 
the medical records which suggests that hypertension was 
present in service or within the one year presumptive period 
after service.  
See 38 C.F.R. § 3.309(a).  Thus, the Board will consider the 
veteran's claim on a secondary service connection basis alone 
and not on a direct service connection basis.  

Pertinent law and regulations

A disability which is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310 (2007); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R.     § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis 

With regard to Wallin element (1), current disability, the 
veteran has been diagnosed with hypertension, in particular 
in the June 2003 VA examination.  Thus, this element is met. 

Concerning Wallin element (2), a service-connected 
disability, the veteran has been service-connected for 
rheumatic heart disease since June 1958.  Wallin element (2) 
is therefore satisfied.

Wallin element (3), medical evidence of a nexus between the 
current disease and the service-connected disability, 
however, is not met.  The June 2003 VA examiner found that 
"it is of this examiner's opinion that the patient's current 
hypertension is not secondary to his rheumatic heart disease.  
The patient had a normal ejection fraction on echocardiogram.  
His hypertension is most likely essential hypertension."

There are of record no other medical nexus opinions.  The 
veteran has been accorded ample opportunity to submit a 
medical opinion in support of his claim.  
He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits].  

To the extent that the veteran himself believes that there is 
a connection between his service-connected rheumatic heart 
disease and hypertension, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran are not competent medical evidence.

Thus, Wallin element (3) is not met and the veteran's claim 
fails on that basis alone.  

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to secondary service 
connection for hypertension.  The benefit sought on appeal is 
accordingly denied.






	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased disability rating for service-
connected rheumatic heart disease is denied.

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected rheumatic heart disease, is 
denied.   


____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


